337 F.2d 409
Virginia M. KIRSCH et al., Petitioners,v.BOARD OF GOVERNORS OF the FEDERAL RESERVE SYSTEM, Respondent.
No. 16180.
United States Court of Appeals Sixth Circuit.
Oct. 16, 1964.

Henry W. Stark, Eleveland, Ohio, for petitioners.
J. F. Bishop, Department of Justice, Washington, D.C., Morton Hollander, Atty., Department of Justice, Washington, D.C., on brief; William H. Orrick, Jr., Asst. Atty. Gen., Washington, D.C., of counsel, for respondent.
James A. Weeks, Cleveland, Ohio, Thompson, Hine & Flory, Cleveland, Ohio, of counsel, for intervenor.
Before CECIL, PHILLIPS and EDWARDS, Circuit Judges.
PER CURIAM.


1
By authority of 12 U.S.C. 1848 petitioners have filed a petition to review an order of the Board of Governors of the Federal Reserve System issued under the Bank Holding Company Act of 1956.  The Board approved the application of Society Corporation to become a bank holding company and to acquire control of the Fremont Savings Bank, Fremont, Ohio.  Petitioners have filed a motion that this court stay and postpone the effective date of the order of the Board until final determination of this cause.


2
The Board has filed an answer in opposition to the motion to stay.  Society Corporation has filed a petition to intervene and a motion to dismiss the petition to review.


3
All issues raised by the respective motions have been presented to the court on oral argument and briefs.


4
The petition to intervene of Society Corporation is allowed.


5
The motion of the petitioners for a stay of the order of the Board is denied.  Hamlin Testing Laboratories, Inc. v. United States Atomic Energy Commission, 337 F.2d 221 (C.A.6, 1964); Liberty National Bank and Trust Co. of Oklahoma City v. Board of Governors of the Federal Reserve System, 312 F.2d 392 (C.A.10); Associated Securities Corporation v. Securities and Exchange Commission, 283 F.2d 773 (C.A.10).


6
Further consideration of the motion to dismiss the petition for review is postponed to the hearing of the case on the merits.